Haney, P. J.
(dissenting). I concur in the majority opinion except as to the unconstitutionality of the statute quoted therein, and the-conclusion that the judgment should be affirmed. Realizing that dissenting opinions are of no practical value, I shall merely outline my reasons for not concurring with the majority of the court on the principal proposition established by its decision. It seems to me there is a substantial distinction between a law which attempts to make a tax deed conclusive evidence of its own recitals and a law which .makes the possession of a tax receipt conclusive evidence that the county treasurer has done his duty regarding the collection of prior taxes. It is, of course, logical and just that the recitals in a tax deed, placed there by an agent of the government for the benefit of .the government and the holder of the tax title, should not have the effect-of depriving the tax payer of his property where such recitals are false. But does it *444follow that the government may not be estopped, under certain circumstances, by reason of its officer’s failure to properly perform his official duty? I think not. Were the statute given effect, certainly no injustice would result under the circumstances disclosed by the record in the case at bar. It was evidently the design of the legislature to enforce so far as possible the prompt collection of all taxes from those who are under moral as well as legal obligations .to pay the same,’ and to avoid the accumulation of past due claims against either persons or property. The law makes it the duty of the county auditor to examine all duplicate receipts issued by the county treasurer, and where it appears that “the treasurer has not collected the full amount of taxes and interest which according to the tax list and the terms of the receipt he should have collected, then the auditor shall forthwith charge the treasurer with the amount such receipt falls short of the true amount and the treasurer shall be liable on -his official bond to account for' and pay over the same,” Rev. , Pol. Code, § 2150. If a treasurer issues a receipt which omits to mention prior taxes chargeable against the land described therein, he “has- not collected the full amount of taxes and interest which, according to the tax list and the terms of the receipt, he should have collected, ’ ’ and is liable on his official bond for the loss of revenue thus occasioned. County treasurers are liable on their official bonds, independently of the. section just cited, for any failure to faithfully discharge their official duties which results in loss of revenue. The effect of the section under discussion, taken in connection with the entire revenue law, is simply to place the consequences of the treasurer’s failure to perform his duty upon *445that officer where they properly belong, and. not upon the tax payer, who is charged with no duty to see'that all. taxes are collected. If the officers charged with the duty to bring forward and collect taxes when they become due fail to perform such duty, I see no reason why the Legislature may not provide that the penalty for such failure shall be personal liability for the uncollected taxes. The government would be no more liable to suffer loss of revenue by reason of the treasurer’s failure of duty in this respect than it would by reason of his failure to pay over money collected in the usual course of business. In either case the government would merely have recourse to his official bond. Certainly,' in the latter it could not compel a second payment by the taxpayer. The possession of a writing purporting to be a tax receipt obtained from the treasurer by means of larceny, forgery or fraud would not, in my opinion, fall within the spirit or letter of this law. Such a writing would not be a tax receipt ‘ ‘issued by the county treasurer under the provisions of ” the statute. It would be a mere nullity. It is only tax receipts issued by the county treasurer under provisions of the statute — that is to say, issued in the usual and ordinary discharge of his official duties —that are conclusive evidence of the payment of prior taxes. But why further pursue this line of thought? Any argument] against the constitutionality of a legislative enactment, based] on the presumption that public officers will disregard or neg-j lect official duties, seems to me to be wanting in force, if not < wholly unsound. The fact shown by the majority opinion that this statute was enacted in 1890, re-enacted in 1891, again reenacted in 1897, and carried by the learned code commissioners into the revision of 1903, while not conclusive, demands seri*446ous consideration, in passing upon its validity. This court has frequently announced the universally recognized doctrine that a statute will not be declared unconstitutional unless the conflict between its provisions and the organic law is so plain and palpable as to leave no reasonable doubt of its invalidity. To my mind, the invalidity of the enactment is clearly not free from all Reasonable doubt. For this reason, if for no other, I think effect should be given'to the legislative will as"expressed in the statute. With the wisdom of legislation courts are not concerned. If this is a bad law (which I do not'concede), the Legislature should be trusted to repeal it.
It is contended by respondent that, though the statute be constitutional, it h.as no application to the state of facts disclosed by the complaint in this action; the argument being, as I understand it, that a receipt for taxes can only be conclusive evidence .of the payment of prior personal property taxes when it is issued to and in the name of the person against whom the prior taxes were assessed. I cannot concur in this view. If there is any doubt as to the meaning of section 2149, it arises from the parenthetical clause, “or in case of a personalty tax against the person named in the-receipt.” Were such clause omitted, the section would read thus: “The possession of a tax receipt upon property so listed, issued by the county' treasurer under the provisions of this and the preceding section, shall be conclusive evidence that all prior taxes which are chargeable against the lands in such' receipt' described, have been fully paid and shall be a bar to the collection of any prior taxes thereon, unless otherwise stated in the receipt.” What would then be the meaning of the section? “Property so listed” embraces- both real and personal; therefore the receipt *447contemplated by the statute might be for taxes upon either personal or real-property, or both, and its possession would be conclusive evidence that all prior taxes chargeable against the realty described in the receipt have been fully paid. The phrase, “all prior taxes which are chargeable against the lands described in such receipt,” would clearly include any taxes for which the land might be sold. Then the section with the parenthetical clause omitted would mean that the possession of a clear receipt which includes the taxes upon any real property described therein shall be conclusive evidence that all prior taxes for which such land might be sold were fully paid. Now what was the purpose and effect of the parenthetical clause? Without itallreal property would be protected from being sold to satisfy any prior taxes chargeable against it when the receipt was issued Was the parenthetical clause intended to limit or qualify this principal provision of the statute? Ithinknot.' Having declared the effect of a receipt for taxes upon real property, I think the clause in question was inserted merely for the purpose of providing for receipts which include only personal property taxes. If this be so, then we have two classes of receipts; the first operating to release the land described from all prior charges, and the second operating to release the person named in the receipt from all prior charges. If however, the words “or in case of a personalty tax” relate to a receipt which includes both real and personal property taxes, the result is the same. They must be taken in connection with the words, “all prior taxes chargeable,” and then the possession of such a receipt shall be conclusive evidence that all prior taxes chargeable against the land described in such receipt or against the person named therein have been fully paid. These *448two propositioDs are entirely consistent and consonant with the general policy of our revenue law. It certainly would be unreasonable to assume, in the absence of language clearly indicating such an intent, that the Legislature designed that a clear receipt for taxes upon real property should operate as a release of all prior taxes on personal property assessed against the person who receives such receipt, and not operate to' release prior taxes upon personal property assessed against some other person of which the person receiving the receipt would presumably have no knowledge. I think that the possession of the tax receipt described in the complaint is conclusive evidence that all prior taxes chargeable against the land described therein, when it was issued, have been fully paid; that the personal property taxes for which the treasurer now threatens to sell the plaintiff’s land were then chargeable against such land; and that their collection is barred by such receipt. Upon the record as presented to this court I think the demurrer to the complaint should have been overruled.